 92DECISIONS OF NATIONALLABOR RELATIONS BOARDinwriting, that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the Respondent to take the actionaforesaid.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT refuse torecognizeElectricalWorkers Union No. 494, Inter-national Brotherhood of Electrical Workers, AFL-CIO, as the exclusive repre-sentative of the employees in the appropriate bargaining unit described below.WE WILL NOT change any terms or conditions of employment without firstgiving the above-named labor organization a reasonable opportunity to bargainwith us concerning any proposed change.WE WILL NOT engage in individual bargaining with the employees in deroga-tion of the exclusive bargaining status of the Union.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of the right to self-organization, to form labor organi-zations, to join or assist the above-named or any other labor organization, tobargain collectively through representatives of their own choosing, and to engagein any other concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all such activities.WE WILL, upon request, bargain collectively with the above-named Union asthe exclusive bargaining representative of all employees in the bargaining unitwith respect to rates of pay, wages, hours of employment, and other conditionsof employment, and, if an understanding is reached, embody such understandingin a signed agreement.The appropriate bargaining unit is:All production and maintenance employees, excluding office clericalemployees,guards, professional employees,and supervisors,as defined inthe Act.All our employees are free to become or remain, or to refrain from becoming orremaining, members of the above-named Union, or any other labor organization,except to the extent that this right may be affected by an agreement in conformitywith Section 8(a) (3) of the Act, as amended.FRITCHOF A. FOSDAL and ADELINE M. FOSDAL,d/b/a FOSDAL ELECTRIC,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SecondFloor, Commerce Building, 744 North Fourth Street, Milwaukee, Wisconsin, Tele-phone No. 272-8600, Extension 3860, if they have any question concerning thisnotice or compliancewithits provisions.Challenge Cook Brothers of Ohio, Inc.andInternational Unionof District 50, United Mine Workers of America.Case No.8-CA-3608.June 18,1965DECISION AND ORDEROn April 6, 1965, Trial Examiner A. Bruce Hunt issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices153NLRB No. 18. CHALLENGE COOK BROTHERS OF OHIO, INC.93within the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that Respondent, Challenge Cook Brothers of Ohio,Inc.,Bryan, Ohio, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's Recommended Order,as so modified :1.Add the following as paragraph 2(b) to the Trial Examiner'sRecommended Order, the present paragraph 2(b) and those subse-quent thereto being consecutively relettered :"(b)Notify James Weldon if presently serving in the ArmedForces of the United States of his right to full reinstatement uponapplication in accordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act of 1948, as amended, afterdischarge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,in which the charge was filed on August31, 1964,and the com-plaint was issuedon October 22, 1964,involves allegationsthat theRespondent,Challenge CookBrothersof Ohio,Inc., violated Section 8(a)(1) and(3) of theNational Labor RelationsAct, as amended, 29 U.S.C., Sec.151,et seq.On Novem-ber 10 and 11, 1964,TrialExaminer A. Bruce Hunt conducted a hearing at Bryan,Ohio, at whichall parties were represented.Upon the entire recordand myobserva-tion of the witnesses,Imake the following:FINDINGS OF FACT1.THE RESPONDENTChallenge Cook Brothers of Ohio,Inc., an Ohio corporation,has its office andplace of business in Bryan,Ohio, where it is engaged in the manufacture and distri- 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDbution of cement mixers.The Respondent annually ships products valued in excessof $50,000 directly to points outside Ohio.There is no dispute, and I find,that theRespondent is engaged in commerce within the meaning of the Act.It.THE UNIONInternationalUnion ofDistrict50,United Mine Workers of America,isa labororganizationwhichadmits tomembership employees of theRespondentIII.THE UNFAIR LABOR PRACTICESA. The issuesThere are two basic issues:(1) whether the Respondent invalidly discharged JamesWeldon on August 24, 1964;and (2)whether the Respondent,which permits employ-ees to post personal notices of various types on the plant's bulletin boards, violatedSection 8(a)(1) during August and thereafter by removing from the bulletin boardsnotices of union meetings which employees had posted.B. BackgroundThe Respondent is a subsidiary of a Califoi nia corporation,Challenge CookBrothers,Inc.,which operates plants and a distribution center in that State.DuringDecember 1963, the Respondent's president,one Hall, visited Respondent's plant inOhio and addressed the employees.His remarks consisted largely, but not entirely, ofa prepared speech of 20 pages, triple spaced, of which nearly 6 were devoted toorganizational activity which had occurred at the Respondent's plant and at theparent corporation's2 plants, and to the Respondent's relationships to labor organi-zations other than the Union in this case.Hall stated frankly that the Respondentis opposed to [employees']joining a labor union,"and he recited arguments againstunionizationAt one point he told of an election at one of the plants in Californiawhich had been won by a labor organization on September 12, 1962, and he addedthat during the next month certain production operations were transferred from Cali-fornia to the Respondent'splant.At another point, he emphasized that "a gooiimeasure"of the profit at the Respondent's plant had been"attributable to the increase:in production"at that plant that had resulted from the transfer of production opera-tion from the organized plant in California.Hall's address to the employees was,made more than 6 months before the charge was filed in this case, and the complaintdoes not allege that the address violated Section 8(a)(1)There is conflicting testi-mony concerning Hall's extemporaneous remarks when he departed from the preparedtext.I do not believe that these conflicts need be recited and resolved-It suffices to:say that the prepared text discloses that the Respondent strongly opposes unionizationof the employees.C Events during 1964During the spring, several months before the Union'sorganizational campaign,Weldon, the dischargee,went on a fishing trip.He stopped at a store and noticeda paper or poster upon which words had been written or printed.He regarded thepaper as humorous.That night,upon his return home, he dictated to his wife thewords on the paper as he remembered them, inserting the Respondent'sname as"Challenge," and she wrote his dictation in longhandThe next day Weldon postedthe paper in the plant.Earlier he had attached a large photograph of a nude girl,which he had obtained from Playboy magazine,to a light fixture immediately abovethe machine at which he worked.He attached the paper to the photograph at aboutthe eye level of a man who might stand at his machine. The paper reads: ITo Whom it May ConcernSince I have worked at Challenge I have been shot at, Robbed,beat up, knockedup, knocked down, Fired,Hired, counted,discounted,credited,discredited, liedto, died for,liked, disliked,fought for,fought against,organize[d], disorga-nize[d],baffled, burned,cut, jabbed,pled for, pleaded with,warned about,talkedabout, talked to, blamed for,and cussed.The only reason I continue to workhere is to see whatthe Hell They'll do to me nextJim Weldon'To facilitate reading, I have inserted an occasional comma and have corrected thespelling of four words- credited,discredited,to,and baffledI have also,in brackets,changed the tense of two verbs*organize and disorganize. CHALLENGE COOK BROTHERS OF OHIO, INC.95Other employees hac: posted photographs of girls, as well as cartoons and writingswhich they regarded as humorous, near their machines.The paper which Weldonposted is the only one which mentioned the Respondent, however.Other postingsinclude a handprinted sign that reads: "They said it couldn't be done-so the Hellwith it;" a cartoon of a man's head followed by the words. "CAUTION Be SureBrain is Engaged Before Putting Mouth in Gear;" and a cartoon of a dog in a fieldof tobacco with the words: "Do your cigarettes taste different lately?"The paper which Weldon attached to the photograph of a nude girl during thespring remained posted until shortly before his discharge on August 24 when, accord-ing to the Respondent, it learned of the posting.As will appear, the Respondentasserts thatWeldon was discharged because he posted the paper.At this point, weconsider the question whether any supervisory employee noticed the paper beforeAugust.LaVerne Parsons is the Respondent's general foreman.Lawrence Markelisan employee whose place of work was close to that of Weldon.Markel andWeldon testified without contradiction, and I find, that during the months that thepaper was posted, Parsons stopped at Weldon's place of work upon various occa-sions.Parsons testified, however, that he did not see the paper until August 20.Hewas asked if, prior to that date, he had seen the photograph to which the paper wasattached, and he answered, "Not to lust look at it, no " In clarification of the quotedanswer, he was asked if he meant that he had not noticed the photograph, to whichhe replied, "No."The circumstances under which, according to Parsons, he sawthe paper on August 20 are recited hereinafter in the discussion of Weldon's discharge.Virgel Luke is foreman of a department other than that in which Weldon worked,but Luke had occasion to speak with Weldon at the latter's machine.Two monthsor more before Weldon's discharge, Luke was at Weldon's machine for 2 or 3 minuteswhile awaiting an article on which Weldon was working.Weldon testified, and Ifind, that Luke looked at the paper or the photograph or bothOn the other hand,Luke, who did not deny having waited for Weldon to complete work on the articleand having seen the photograph, denied having seen the paper.On August 24 Dorrance Moore became foreman of the burning department inwhich Weldon worked.On the same day, Weldon was discharged. Prior to thatdate,Moore had been a foreman in another department and upon occasion had goneinto the burning department.Weldon testified credibly, and I find, that Moorestopped at Weldon's machine two or thiee times while the paper was postedOn theother hand, Moore who denied having seen the paper until August 24,2 did not denyhaving stopped at Weldon's machine upon occasion, nor did he deny having seen thephotograph.3It is a reasonable inference, and I find, that prior to the commencement of theUnion's activities,management had become aware of the paper which Weldon hadposted and had expressed no opposition to it.We turn now to events during August, months after the paper had been posted byWeldon.On August 14, a Friday, union activity began with a meeting at Weldon'sresidence.H. Lee Martin, the Union's representative, addressed 15 or more employ-ees.On the next workday, August 17, at lunchtime, Weldon and Markel distributedunion literature within the plant.There is no dispute, and I find, that Weldon gavea handbill to Foreman Luke. Insofar as appears, Luke did not participate in thedischarge of Weldon a week later and he testified that he did not inform any repre-sentative of management that he had seen Weldon distributing union literatureOn August 19, a union meeting was held at the local American Legion HallThirtyor more employees attended and Weldon was elected secretary-treasurer of an orga-nizing committee.Martin gave the employees literature, stickers for automobilebumpers, and lapel buttons.The buttons are circular, about the size of a half dollar,with blue letters on a white background. The words "I am a Union member. District2 The transcriptrecites atpage 201, lines18 through21, that Moorewas asked by theRespondent's counselwhether hehad ever seenGeneral Counsel'sExhibitNo. 3, the paperwhich Weldonposted, andthat Moorereplied, "This one I don'trecall,no."The questionand answer next preceding, and the question and answer immediately following,indicatetome that atlines 18 through 20 Moore was asked whether he had seen General Counsel'sExhibit No. 6, not No. 3.3Moore" testimony concerning his visitsto theburning departmentprior to becomingthe foreman therein is conflicting.At one point his testimony indicatesthat prior to Au-gust 24 he rarely wentinto the burning department.At another point, whenhe was askedwhether hehad seen certain cartoons which employees had posted in the burning depart-ment, he testifiedthat he hadseen a particular cartoon "a year and a half or two years"before thehearing andthathe had seenit "many times." 96DECISIONS OF NATIONAL LABOR RELATIONS BOARD50, UMWA. Are you?" are from one-eight to one-quarter inch in height, the largestletters being those which compose the name of the Union.After the date of thismeeting,Weldon and various employees wore buttons.Weldon wore his button atwork regularly, having it pinned to his shirt in plain view of anyone with whom hemight converse.He also distributed authorization cards for signatures by employees.Within a day or two after Weldon began to wear his button, Foreman Parsonstalked with him upon two occasions. In one instance, Weldon and Markel weretogether, wearing their buttons, when Parsons talked with them.There is a disputeconcerning the details of the conversation, but the dispute need not be resolved.Thesignificant point is that Parsons acknowledged that a conversation occurred butdenied that he noticed that Weldon and Markel were wearing union buttons. I can-not credit the denial.4 In the other instance, Parsons talked with Weldon and RalphSchiltwhen those two employees were wearing union buttons.Parsons showedthem a button or badge on which there was a drawing of a man seated on a commodeand the words, in substance, "If I don't catch hell from my boss, my day ain't com-plete."Parsons said to them that they were not the only ones who could wearbuttons.5On August 24, Weldon was discharged under circumstances described hereinafter.On August 25 and on 3 subsequent days, the Respondent removed from its bulletinboards notices of union meetings which had been posted by employees who had notfirst obtained the Respondent's permission for posting.The notices were removed assoon as management observed them, and in two instances the removals were within anhour of the postings.Notices of other types which had been posted by employees,often without specific permission, were not removed. Such notices related to sales ofautomobiles, meetings of charitable organizations, clambakes, roasts of various sorts,and church suppers. Joseph R. Staudt, the Respondent's personnel manager, testifiedthat the Respondent had not announced any policy with respect to the use of itsbulletin boards by employees, that the practice is to allow postings concerning mattersthat "are not controveisial in nature," and that he did not know of any notices postedby employees that had been removed by management other than the notices concern-ing union meetings.Upon being asked whether there was a practice with respect toemployees' requesting permission to post notices, Staudt answered that no employeehad ever requested permission of him and that he had "not been involved." Thequestion whether the Respondent violated Section 8(a)(1) by its removal of thenotices of union meetings is discussed below.The Respondent does not defendupon the ground that the meeting mentioned in any notice had been held and, there-fore, that the notice was out of date.D. The discharge of WeldonWeldon began work for the Respondent on January 25, 1962, and he worked forapproximately 21/2 years.He proved to be capable and at the time of his dischargehe was earning the maximum rate paid to anyone below the level of supervisor orleadman.He was never warned or reprimanded. Staudt testified that warningnotices are given to employees for "minor offenses, such as absenteeism, lateness,"depending upon "the nature of the seriousness."As will appear, the Respondentclaims that it regarded the paper which Weldon posted as a very serious offense,warranting immediate discharge.On the other hand, certain conduct in which Markelengaged prior to the commencement of union activities brought warning noticesonly.About January 1, 1964, Markel received a warning notice because he hadplayfully thrown an object at an employee, hitting the employee on the ankle.Therewas no serious injury, but the employee was taken to a hospital for X-rays. Six orseven months later, on July 23, 1964, Markel had a dispute with leadman Walz duringwhich Markel threatened Walz. Staudt and Parsons investigated the matter andgave Markel a warning notice which recited:You [Markel] are hereby notified that your conduct is unsatisfactory for thereason that on July 23, 1964 you used threatening and abusive language to yourleadman in an act of insubordination.* There is testimony that Parsons' son-in-law, Dick Walz, a nonsupervisory leadman orgroup leader, was present for at least a portion of the conversation.Walz was not awitness.5 These findings are based upon the testimony of Weldon and Schilt who impressed meas truthful.On the other hand, Parsons denied that the conversation occurred.Hetestified further that at an undisclosed time he noticed that Schilt was wearing a unionbutton. CHALLENGE COOK BROTHERS OF OHIO, INC.97This notice is being served upon you in accordance with the Company's per-sonnel policy to give the employees,whose conduct or work or attendance isunsatisfactory as a final warning prior to taking more drastic disciplinary action.We hope that this warning will induce you to eliminate further cause forcomplaint.Note: In the establishment of this warning policy, the company does not inany way forfeit the right to discharge employees without warning for majorinfractions of company rules or for insubordination.Turning to Weldon's discharge,the Respondent's testimony concerning its decisionto discharge him begins with events, or purported events, 4 days before the discharge.The Respondent's version is set forth below in this paragraph.To the extent thatevidence was available to the General Counsel to contradict the Respondent's version,such evidence is recited in footnotes.Foreman Parsons testified that on Thursday,August 20,he first saw the paper which Weldon had attached to a photograph of anude girl 6 and that his attention was called to the paper by Schilt who pointed it out,asking if Parsons "had seen what Jim [Weldon]thought of the company?" 7Parsonstestified further that he read the paper, following which he promptly asked Weldonwhether Weldon"felt that was the way the company was treating him?" to whichWeldon did not reply but merely "shrugged his shoulder and smiled."8On the nextday, according to Parsons,he checked to see whether the paper had been removed,saw that it had not been,but did not speak to Weldon or suggest that the paper beremoved.On Saturday,August 22,a nonworking day, the Respondent'sversioncontinues,Parson told Staudt of the paper, and Staudt,upon reading it, said, "Well,this [is] serious."Staudt removed the paper,made a copy of it, following which hereposted the original,and informed Plant Manager Kenneth Harman,so he andHarman testified,saying to Harman that the paper "was detrimental to the company"and asking what Harman thought of it.Harman replied that the subject would bediscussed on Monday.9Both Staudt and Harman testified that they were unaware ofthe paper until Saturday,August 22, and there is no evidence to the contrary.OnMonday, August 24, Harman,Staudt, and Parsons met to discuss the paper and theaction, if any, to be taken.Moore joined them. The testimony of these representa-tives of management will be recited, beginning with that of Parsons.According toParsons, they met about 9 o'clock and Staudt suggested that Weldon be called to theoffice, to which Parsons and Harman agreed, but Weldon was not called until about1:30 o'clock.Parsons testified further that Harman and Staudt said that Weldonshould be discharged,thatMoore, who had been on vacation and who had assumedthe duties of foreman in the burning department that morning,was called to theoffice, was shown the copy of the paper which Weldon had posted,and was asked tostate his opinion, to which Moore replied that he "would fire the man." Staudt testi-fied that the meeting began about 11 o'clock, that he said that the matter was soserious as to warrant Weldon's discharge,explaining that the paper held "managementup to mockery and jest," that Harman and Parsons said that Weldon should be dis-charged, that Moore was called to the office and asked his opinion of the copy of thepaper and whether he had seen it,and that Moore replied that he had not seen itand that Weldon"should be fired." Staudt testified further that,the meeting havingextended"close to lunch time,"itwas decided to wait until after lunch before dis-6 The evidence concerning Parsons' opportunities to have seen the paper and the photo-graph has been recited, as has Parsons' testimony concerning whether he had seen thosearticles.7 Schilt credibly denied that he spoke to Parsons about the paper and that he told Par-sons that the paper reflected Weldon's thoughts about the Respondent.8Weldon credibly denied that Parsons asked him the question or ever spoke to himabout the paper before his discharge.Weldon impressed me as a truthful witness.More-over, he impressed me as a person who regarded the paper as humorous, as just one ofvarious posted papers or cartons which employees regarded as humorous, and not asderogatory of his Employer. I do not believe that if Parsons had asked him the quotedquestion, he would have "shrugged his shoulder and smiled."I believe that instead hewould have answered the question, telling Parsons truthfully that the paper was humorousin his point of view.9 Parsons and Staudt testified that the latter removed the paper promptly after readingit and madea copy, following which Staudt reposted the original.Staudt testified thatafter making the copy he told Harman of the paper.On the other hand, Harman testifiedthat he directed Staudt to make a copy.796-027-66-vol. 153-8 98DECISIONS OF NATIONALLABOR RELATIONS BOARDcharging Weldon.Harman testified that the meeting began about 11 o'clock, that itlasted for approximately 45 minutes, and that he could recall only that Staudt saidthat the paper "was detrimental to the company and an attack upon the company,"that he and Parsons agreed, that Staudt suggested that Weldon be discharged, thathe and Parsons again agreed, that Moore was called to the office and shown the copyof the paper, that Moore's opinion was asked, that Moore answered that "whoeverthe person was should be terminated," and that the men adjourned for lunchHar-man testified that he could not recall any comment by anyone that Weldon may haveposted the paper in an attempt at humor, and that the possibility of such an attemptdid not occur to him.Moore testified that he was summoned to Staudt's office about11 o'clock, that he was shown the copy of the paper and was asked whether he hadseen it, that he responded in the negative, and that he then read the copy and, uponbeing asked his opinion, he said that he "felt that anyone who would direct a messageto the company and sign their name to it with derogatory remarks such as this shouldbe discharged."Moore testified that the men then went to lunch. It does not appearthat anyone suggested that Weldon, a very capable employee, should be heard inadvance of a decision to discharge him or that anyone suggested that a warning notice,instead of discharge, might be appropriate.All four representatives of managementtestified that they were unaware of Weldon's interest in the Union and that nothingwas said about that labor organization during their meeting.During the afternoon of August 24, Staudt, Parsons, and Moore went to Weldon'splace of work where Staudt removed the paper which he had reposted 2 days earlieraftermaking a copy Staudt told Weldon to accompany the three representatives ofmanagement to the office.There Staudt asked if Weldon thought that the Respondenthad treated him as recited in the paper, and Weldon responded in the negative, addingthat he had seen a similar paper when he had been on a fishing trip, that he hadthought it funny, that he had made a copy, inserting the Respondent's name, and hadposted it in a joking manner. Staudt said that the matter was not a joke and thatWeldon was dischargedThe above factual recitation compels the conclusion that Weldon was invalidly dis-charged.With respect to the Respondent's denial of knowledge of Weldon's unionadherence, I have been unable to credit Parsons' testimony that Parsons did notnotice the union button which Weldon wore and that Parsons did not speak to Weldonand Schilt about buttons.Too, it is clear that Weldon was a leader in the organiza-tional activities and that he engaged in such activities within the plant during non-working hours, without any effort to hide his actions. It is a reasonable inference thatForeman Luke, to whom Weldon gave a handbill at lunchtime, was not the onlysupervisor who observed Weldon's activities inside the plantMoreover, Luke'sdenial that he told anyone that Weldon was engaged in union activities need not becredited because the facts in this case, including President Hall's announced opposi-tion to such activities, warrant the inference that Luke did tell other supervisors.N L R.B. v. Edward F. Tepper, d/b/a Shoenberg Farins,297 F. 2d 280, 283 (C.A.10), enfg. 129 NLRB 966. Turning to the paper which Weldon posted, I have beenunable to credit the denials of certain representatives of management that for monthsafter the posting they remained unaware of the paper and that they did not becomeaware of it until August 20 or later, after the commencement of union activity. Inparticular, I have been unable to credit Parsons' testimony that the paper was calledto his attention by Schilt on August 20 and that he promptly spoke to Weldon aboutit.Assumingarguendo,however, that Schilt called the paper to Parsons' attention,the latter's failure to remove it, and Staudt's reposting it on August 22 after makinga copy, weaken their assertions that the existence of the paper at Weldon's machinewas an affront to the Respondent.Next, the Respondent's version of the meeting offour supervisors on the morning of August 24 does not have the ring of truth. Themeeting extended much longer than was necessary for the supervisors to say to eachother the brief remarks disclosed by their testimony and to reach the quick andunanimous decision that Weldon should be discharged. Something more must havebeen said by them than their testimony discloses.Assumingarguendothat the foursupervisors discussed the question whether Weldon should be discharged for havingposted a paper which had not come to their attention until a few days before, asdistinguished from the question whether the paper would afford the Respondent ausable pretext for discharging him, I find it incredible that all four supervisors wereso offended by the paper that none would have suggested that Weldon, a very capableemployee,may not have intended the paper to be a serious evaluation of, hisworking conditions, or that none would have voiced other words in Weldon's behalf.Finally, bearing in mind that Weldon had never been warned or reprimanded, butthatMarkel had been reprimand twice without a layoff, and that Markel's second CHALLENGE COOK BROTHERS OF OHIO, INC.99reprimand had been for using threatening and abusive language to a leadman, I can-not conclude that the Respondent's representatives honestly believed thatWeldonshould receive the most severe discipline,discharge,for posting the paper.'°Although the Respondent asserts that Harman, Staudt,Parsons, and Moore wereunaware of Weldon's union adherence,the Respondent says in its brief that thosefour supervisors were aware,or became aware, that other employees were unionadherents and that the other adherents were not discharged.According to theRespondent,this fact supports a finding that Weldon's discharge was valid.The con-tention is unpersuasive."[I]t is established that a discriminatory motive, otherwiseestablished,isnot disproved by an employer'sproof that it did not weed out allunion adherents.... [authorities omitted]."NachmanCorp. v. N L.R.B.,337 F. 2d421, 424(C.A. 7).I find that Weldon was discharged in violation of Section 8(a) (3) and (1).E. The removal of notices of union meetings from bulletin boardsWe have seen that the Respondent's practice is to permit employees to post on itsbulletin boards notices of various types, including notices relating to social andreligious affairs and meetings of charitable organizations, but that the Respondentremoved notices of union meetings which employees had postedThe Respondentargues in its brief that it was not required to make its facilities available to the Unionfor organizational purposes and that the record shows that employees distributedunion cards and literature to other employees "without hindrance "The Respondentasserts that the issue here is controlled by cases "dealing with the right of a Union tohave access to an Employer's plant." I do not believe that the Respondent's approachto the problem is correct. I have no doubt that if the Respondent had consistentlynot allowed its employees to use the bulletin boards to publicize their personal affairs,the Respondent could properly have prohibited the posting of notices of union meet-ings.But that is not our set of facts.The question, I believe, is whether the Respond-ent, having made its bulletin boards available to employees for posting of noticesrelating to social and religious affairs, as well as meetings of charitable organizations,could validly discriminate against notices of union meetings which employees hadposted.According to the General Counsel, "the [Respondent's] act of singling outthe union notices for removal" constitutes interference with the employees' organiza-tional rights in violation of Section 8(a)(1).The General Counsel's position issupported by authority.Gallup American Coal Company,32 NLRB 823, 829, enfd131 F. 2d 665 (C.A. 10).The Respondent also argues that, if it had not removed the notices, it would havebeen subject to a meritorious charge of having invalidly assisted the Union and that"the Act never contemplated a situation where the employer would be in violation ofthe Act, regardless of what it did "We do not have here a situation in which anemployer favored one labor organization over another, and the Respondent is in errorin asserting that it would have violated Section 8(a) (2) if it had not removed thenotices.Cf.Jolog Sportswear, Inc., et al,128 NLRB 886, affd.sub nom.MaryKiinbrell, et al. v. N.L.R.B,290 F. 2d 799 (C.A. 4), where an employer's assistanceto a labor organization that did not represent a majority of employees was much moresubstantial than would have been a failure by the Respondent to remove the noticesfrom its bulletin boards. In the cited case, the employer's assistance was held not tohave constituted an unfair labor practice.I find that the Respondent, by removing the notices of union meetings from itsbulletin boards, was motivated by hostility toward the employees' organizationalactivities, and violated Section 8(a) (1).IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices affectingcommerce,I shall recommend that it cease and desist therefrom and that it takeaffirmative action to effectuate the policiesof the Act.I shall recommend that theRespondent offer Weldon immediate and full reinstatement to his former or a sub-stantially equivalent position(The ChaseNational Bankof the City of New Yoik,San Juan, Puerto Rico, Branch,65 NLRB827), without prejudice to his seniority orother rights or privileges,and that the Respondent make him whole for any loss ofpay he may have suffered as a result of the discrimination against him, by payment ofa'sum'of money equal to that which he normally would have earned from the dateof the discrimination,August 24,1964;to the date of a proper offer of reinstatement,"Markel received his second reprimandon July 23, 1964The organizational activitiesbegan,on August 14.Weldon was dischargedon August 24. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDless his net earnings(Crossett Lumber Company,8 NLRB 440, 497-498) during saidperiod, the payment to be computed on a quarterly basis in the manner establishedinN.L R.B. v. Seven-Up Bottling Company of Miami, Inc,344 U.S. 344, withinterest at 6 percent per annum,PhilipCmey Manufacturing Company, etc. v.N.L R.B ,331 F. 2d 720 (C.A. 6).11 I shall recommend also that the Respondentpreserve and, upon request, make available to the Board or its agents, for examinationand copying, all payroll records, social security payment records, timecards, personnelrecords and reports, and all other records necessary to analyze the amount of backpayand the right to reinstatement under the terms of the Recommended Order.In order to make effective the interdependent guarantees of Section 7 of the Act, Ishall recommend further that the Respondent cease and desist from infringing in anymanner upon the rights guaranteed in said sectionN.L.R B. v. Express PublishingCo.,312 U.S.426; N L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4).Upon the basis of the above findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of the Act.2.By discouraging membership in a labor organization through discrimination inemployment, and by interfering with, restraining, and coercing employees in theexercise of their rights under the Act, the Respondent has engaged in and is engagingin unfair labor practices affecting commerce within the meaning of Section 8(a)(3)and (1) and Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I hereby recommend that the Respondent, Chal-lenge Cook Brothers of Ohio, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Union of District 50, United MineWorkers of America, or in any other labor organization of its employees, by discharg-ing any of its employees because of their union or concerted activities, or in any othermanner discriminating in regard to their hire or tenure of employment or any termor condition of employment.(b)Removing from its bulletin boards notices concerning labor organizationswhich have been posted by an employee or employees.12(c) In any other manner interfering with, restraining, or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(c)Post at its place of business in Bryan,Ohio, copies of the attached noticemarked "Appendix." 13Copies of said notice, to be furnished by the RegionalDirector for Region 8, shall,after being duly signed by the Respondent's representa-tive, be posted by it immediately upon receipt thereof, and be maintained by it forat least 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees customarily are posted.Reasonable steps shall be takenby the Respondent to ensure that said notices are not altered,defaced,or covered byany material.(d)Notify said Regional Director,in writing,within 10 days from the receipt ofthisDecision,what steps the Respondent has taken to comply herewith.1411 IfWeldon should currently be serving in the Armed Forces of the United States, theRespondent shall notify him promptly of his right to full reinstatement upon applicationafter discharge from the Armed Forces, in accordance with the Selective Service Act andthe Universal Military Training and Service Act of 1948,as amended.Backpay to Weldonshall be tolled for the period of his military service.12This recommendation shall not be construed to prohibit the Respondent's removing anotice which has become out-of-date by the passage of time.13 If this Recommended Order is adopted by the Board,the words"as ordered by" shallbe substituted for "as recommended by a Trial Examiner of" in the notice.In the furtherevent that the Board's Order be enforced by a decree of a United States Court of Appeals,the words"a Decree of a United States Court of Appeals, Enforcing an Order of" shall beinserted immediately following"as ordered by."14 If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify said Regional Director,in writing,within 10 days from the date of thisOrder,what steps the Respondent has taken to comply herewith." MILLINGTON MFG. CORP.101APPENDIXNOTICE TO ALL EMPLOYEESAs Recommended by a Trial Examiner of the National Labor Relations Board,we are posting this notice to inform our employees of rights guaranteed to them bythe National Labor Relations Act:WE WILL NOT discharge any of our employees because they engage in activi-ties on behalf of International Union of District 50, United Mine Workers ofAmerica, or any other labor organization.WE WILL NOT remove from our bulletin boards notices concerning unionswhich have been posted by our employees.WE WILL NOT violate any of the rights which you have under the NationalLabor Relations Act to join a union of your own choice and to engage inunion activities, or not to join a union and not to engage in such activities.WE WILL offer Jim Weldon immediate and full reinstatement to his formerjob, or an equivalent one, and pay him backpay to cover the earnings whichhe lost because we discharged him.All of you are free to become or remain, or to refrain from becoming or remain-ing,members of a labor organization, except to the extent that such right shall beaffected by an agreement conforming to the provisions of Section 8(a)(3) of theNational Labor Relations Act.CHALLENGE COOK BROTHERS OF OHIO, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-If Jim Weldon should currently be serving in the Armed Forces of theUnited States we will notify him of his right to full reinstatement upon applicationafter discharge from the Armed Forces in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, as amended.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any material.If the employees have any questions concerning this notice or whether the Employeriscomplying with its provisions, they may communicate with the Board's RegionalOffice, 720 Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio, Telephone No.Main 1-4465.Millington Mfg. Corp.andInternational Union,United Automo-bile, Aerospace and Agricultural Implement Workers of Amer-ica,AFL-CIO.Case No. 8-CA-3401. June 18, 1965DECISION AND ORDEROn December 8, 1964, Trial Examiner Fannie M. Boyls issued herDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examiner'sDecision.'She also found that the Respondent had not engaged incertain other unfair labor practices alleged in the complaint and rec-ommended they be dismissed.Thereafter, the Charging Party filedexceptions and a supporting brief.1No exceptions were filed to the 8(a) (1) violations found by the Trial Examiner.153NLRB No. 10.